 
Exhibit 10.1
 
FIFTH AMENDMENT
 
TO
 
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
This Fifth Amendment to Second Amended and Restated Loan and Security Agreement
is entered into as of October 30, 2018 (the “Amendment”), by and between
AVIDBANK (“Bank”), LIGHTPATH TECHNOLOGIES, INC. (“Parent”) and ISP OPTICS
CORPORATION (“ISP”). Parent and ISP are each also referred to as a “Borrower”
and together as the “Borrowers”.
 
RECITALS
 
Borrowers and Bank are parties to that certain Second Amended and Restated Loan
and Security Agreement dated as of December 21, 2016 and as amended from time to
time, including pursuant to that certain First Amendment to Second Amended and
Restated Loan and Security Agreement dated as of December 20, 2017, that certain
Second Amendment to Second Amended and Restated Loan and Security Agreement
dated as of January 16, 2018, that certain Third Amendment to Second Amended and
Restated Loan and Security Agreement dated as of May 11, 2018 and that certain
Fourth Amendment to Second Amended and Restated Loan and Security Agreement
dated as of September 7, 2018 (collectively, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           The following definitions in Section 1.1 of the Agreement are
amended and restated in their entirety to read as follows:
 
“Adjusted EBITDA” means Borrowers’ consolidated earnings before interest, taxes,
depreciation and amortization expenses, plus (i) stock-based compensation
expenses, (ii) non-cash expenses (income) related to change of fair value of
warrant liabilities or Subordinated Debt owing under the Seller Note, (iii)
foreign currency translation loss, (iv) one-time transaction expenses in
connection with acquisition of Target (not to exceed $50,000 for the trailing
twelve month period ending in December 31, 2017); and (v) such other one-time
expenses as may be consented to in writing by Bank on a case by case basis.
 
“Revolving Maturity Date” means March 21, 2019.
 
2.           The following is added to the end of Section 6.9(a) of the
Agreement:
 
In addition to the foregoing, solely for purposes of calculating Borrowers’
Adjusted EBITDA for use in determining the Fixed Charge Coverage Ratio and
Borrower’s compliance with this Section 6.9(a), Borrowers may elect to include
in Adjusted EBITDA the addback of one-time expenses with respect to (i)
implementation and integration to ERP systems, (ii) consulting expenses with
Mark Lifshotz and Joseph Menaker, (iii) manufacturing overlap due to
deficiencies with New York site, (iv) relocation, severance, and retention
expense for New York staff, (v) closure of New York site, (vi) Equipment
relocation costs, and (vi) new facility readiness (collectively, the “One-Time
Addback Amounts”), in an aggregate amount not to exceed the amounts set forth
below for the fiscal quarters set forth below:
 
Fiscal Quarter Ending
 
One-Time Addback Amount
 
12/31/17
 $82,240 
3/31/18
 $49,005 
6/30/18
 $190,463 
9/30/18
 $91,054 
12/31/18
 $288,450 
3/31/19
 $292,500 
6/30/19
 $181,701 

 
 
1

 
 
3.           Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Each Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.
 
4.           Borrowers represent and warrant that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.
 
5.           This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof. Notwithstanding the
foregoing, Borrowers shall deliver all original signed documents no later than
ten (10) Business Days following the date of execution.
 
6.           As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:
 
(a)           this Amendment, duly executed by Borrowers;
 
(b)           affirmation of guaranty;
 
(c)           payment of a pro-rated facility fee in the amount of $937.50 plus
an amendment fee in the amount of $500 plus all Bank Expenses incurred through
the date of this Amendment; and
 
(d)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
[signature page follows]
 


2

 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
BORROWERS:
 
LIGHTPATH TECHNOLOGIES, INC.
 
By: /s/ J. James Gaynor
 
Name: J. James Gaynor
 
Title: President & Chief Executive Officer


ISP OPTICS CORPORATION
 
By: /s/ J. James Gaynor
 
Name: J. James Gaynor

 
Title: President & Chief Executive Officer
 
BANK:
 
AVIDBANK
 
By: /s/ Jon Krogstad

 
Name: Jon Krogstad
 
Title: Senior Vice President
 
 
3
